DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20210267639) in view of Rioux (US 20200113552).
With respect to claim 1, Fischer discloses an evacuation adapter for use with a surgical access device (see fig. 32a below), the evacuation adapter comprising: a distal section configured to selectively engage a proximal end of a surgical access device (see fig. 32 below), the distal section including a base (e.g. tapered lower end), the base defining a central opening (e.g. portion of 3206, see fig. 32b), an outer ring extending proximally from the base (see fig. 32a below), the outer ring defining at least one opening (e.g. any of venting apertures, see fig. 32a below, para. 183 lines 9-14); and a proximal section (3230) configured to selectively engage the distal section (see para. 183 below) and including a base (see fig. 32a below), an outer ring extending distally from the base (see fig. 32a below), and an inner ring (e.g. internal threading section) extending distally from the base (see para. 183 below), the base defining a central opening (e.g. defining 3206), the inner ring defining at least one opening (e.g. groove between the internal threads), and the outer ring including a port (3298), wherein when the proximal section is engaged with the distal section, the proximal section is rotatable relative to the distal section between a first position where fluid is able to flow from the central opening of the distal section through the port of the proximal section (e.g. venting apertures not blocked, see para. 183 below), and a second position where fluid is blocked from flowing from the central opening of the distal section through the port of the proximal section (e.g. venting apertures blocked, see para. 183 below).

    PNG
    media_image1.png
    576
    530
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1116
    1028
    media_image2.png
    Greyscale

While Fischer teaches internal threading on proximal section/cap 3230, there does not appear to be detail regarding a comparable mating structure (external threads) located on the distal section, specifically, the distal section including an inner ring extending proximally from the base, the inner ring defining at least one opening.
Rioux, also drawn to surgical access devices, teaches comparable mating structures (external and internal threads) specifically, an adapter with a distal section (314a) including an inner ring (e.g. thread 316) extending proximally from the base (e.g. lower end of 314a), the inner ring defining at least one opening (e.g. groove between threads) in order to provide a known mechanical engagement structure to guide and mate two elements together (see para. 124-126, fig. 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fischer with the distal section including an inner ring extending proximally from the base, the inner ring defining at least one opening, in view of Rioux, in order to provide a known mechanical engagement structure to guide and mate two elements together.
As for claim 2, Fischer, as modified by Rioux, further teaches the evacuation adapter according to claim 1, wherein when the proximal section is in the first position, at least a portion of the at least one opening of the inner ring of the proximal section is radially aligned with at least a portion of the at least one opening of the inner ring of the distal section (see fig. 24 of Rioux and note that at least a portion of the grooves of the internal and external threads overlap).
As for claim 3, Fischer, as modified by Rioux, further teaches the evacuation adapter according to claim 2, when the proximal section is in the first position, at least a portion of the opening of the outer ring of the distal section is radially aligned with at least a portion of the port of the proximal section (see para. 183 above). 
As for claim 6, Fischer, as modified by Rioux, further teaches the evacuation adapter according to claim 1, wherein a distal portion of the inner ring of the proximal section includes at least one finger (e.g. a thread) extending radially outward therefrom.
As for claim 7, Fischer, as modified by Rioux, further teaches the evacuation adapter according to claim 6, wherein the distal section includes a circular slot (e.g. one groove), and the at least one finger of the inner ring of the proximal section is configured to slide (make continuous contact) within the circular slot of the distal section (see Rioux fig. 24 and note the operation of the mating threads).
As for claims 8 and 9, Fischer, as modified by Rioux teaches mating internal and external threads with corresponding grooves between the threads), but does not appear to teach wherein the at least one opening of the inner ring of the distal section includes four openings; and wherein the at least one opening of the inner ring of the proximal section includes four openings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fischer, as modified by Rioux, wherein the at least one opening of the inner ring of the distal section includes four openings; and wherein the at least one opening of the inner ring of the proximal section includes four openings in order to extend the number of internal and external threads to provide more stable connection, as mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the adapter wherein when the proximal section is in the second position, at least one opening of the inner ring of the proximal section is radially offset from the at least one opening of the inner ring of the distal section, as set forth in claims 4 and 5.
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the adapter wherein the proximal section includes at least one stop member extending distally from the base of the proximal section, as set forth in claims 10-13.
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest a surgical access device having a cannula including a housing, an elongated portion extending distally from the housing and defining a longitudinal axis, and a central channel; and an evacuation adapter including: a distal section having a base, an outer ring, and an inner ring, the base defining a central opening, the inner ring defining at least one window, and the outer ring defining at least one window; a proximal section configured to selectively engage the distal section and including a base, an outer ring, and an inner ring, the base defining a central opening, the inner ring defining at least one window; and a port configured to engage a suction device, wherein when the proximal section is engaged with the distal section and when the evacuation adapter is engaged with the housing of the cannula, the proximal section is rotatable relative to the distal section between a first position where fluid is able to flow from the central channel of the cannula through the port of the evacuation adapter, and a second position where fluid is blocked from flowing from the central channel of the cannula through the port of the evacuation adapter, as set forth in claims 14-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 14-20 are allowed.
Claims 4, 5 and 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kleyman (US 20150031958)- see fig. 3 and McGinley (US 20150173792)- see fig. 39).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                    

/TESSA M MATTHEWS/           Examiner, Art Unit 3773